Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 1 of 11          PageID #: 288




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

FURNITURE, MATTRESSES &                   )
MORE LLC,                                 )
                                          )
                    Plaintiff,            )
                                          )
v.                                        ) Docket No. 1:19-cv-00154-NT
                                          )
TEXAS RUSTIC, INC.,                       )
                                          )
                    Defendant.            )


         ORDER ON PLAINTIFF’S PARTIAL MOTION TO DISMISS

      Before me is the Plaintiff’s motion to dismiss three of the four counterclaims

asserted by the Defendant. Pl.’s Mot. Partial Dismissal of Counterclaim (“Pl.’s Mot.”)

(ECF No. 19). For the reasons set forth below, I conclude that the Defendant has

failed to plead its fraud-based counterclaims with the particularity required by

Federal Rule of Civil Procedure 9(b).


                                  BACKGROUND

      Plaintiff, Furniture, Mattresses & More LLC (“FMM” or the “Plaintiff”), is a

retail furniture store organized and operated in Bangor, Maine. Compl. ¶¶ 1, 5 (ECF

No. 1). Defendant, Texas Rustic, Inc. (“Texas Rustic” or the “Defendant”), is a

wholesale furniture seller incorporated and with its principal place of business in

Madisonville, Texas. Compl. ¶¶ 2, 6.

      At an April 2018 furniture show in North Carolina, a representative of FMM

met with a representative of Texas Rustic. Compl. ¶¶ 7, 8. Shortly thereafter, FMM
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 2 of 11              PageID #: 289



placed its first order for Texas Rustic’s furniture, which was shipped to Maine on

April 20, 2018. Compl. ¶ 13, Ex. 1 at 2 (ECF No. 1-1). Between April and December

of 2018, Texas Rustic supplied furniture to FMM with a total product cost of over

$400,000. Compl. ¶ 14; Def.’s Answer and Counterclaims 8.

       In October of 2018, FMM began receiving complaints from customers that the

wooden furniture supplied by Texas Rustic was cracking and splitting. Compl. ¶ 16.

After a series of interactions between FMM and Texas Rustic, FMM sent Texas Rustic

a Notice of Rejection of Defective Goods and a Notice of Revocation of Acceptance of

Defective Goods on January 24, 2019. Compl. ¶ 38.

       FMM filed suit on April 11, 2019, asserting nine claims sounding in both

contract and tort. Compl. ¶¶ 44–84. I later denied the Defendant’s motion to dismiss

or, in the alternative, to transfer the case to the U.S. District Court for the Southern

District of Texas. (ECF No. 10.) Texas Rustic subsequently brought four

counterclaims: (1) Breach of Contract (Counterclaim I), (2) Fraud (Counterclaim II),

(3)   Constructive   Fraud    (Counterclaim     III),   and   Fraudulent     Inducement

(Counterclaim IV). Def.’s Answer and Counterclaim 11–14 (ECF No. 12). The Plaintiff

has moved to dismiss the three counterclaims sounding in fraud (Counterclaims II,

III, and IV), arguing that Texas Rustic has failed to state a claim. Pl.’s Mot. 5.


                                    DISCUSSION

I.     Legal Standard

       Generally, to survive a motion to dismiss for failure to state a claim, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim


                                           2
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 3 of 11             PageID #: 290



to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Mehta v.

Ocular Therapeutix, Inc., 955 F.3d 194, 205 (1st Cir. 2020). For most claims, a

plaintiff need only plead a “short and plain statement of the claims showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), giving the defendant “fair notice

of what the claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555

(internal quotations and alterations omitted).

      But “[c]ases alleging fraud . . . constitute an exception to this general

proposition.” Alternative Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 29 (1st Cir.

2004). In such cases, “a party must state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b). The First Circuit has explained

that “the circumstances to be stated with particularity under Rule 9(b) generally

consist of ‘the who, what, where, and when’ ” of the claim. Dumont v. Reily Foods Co.,

934 F.3d 35, 38 (1st Cir. 2019) (internal quotations omitted and alteration adopted).

“The core purposes of Rule 9(b) are ‘to place the defendants on notice and enable them

to prepare meaningful responses,’ ‘to preclude the use of a groundless fraud claim as

pretext for discovering a wrong,’ and ‘to safeguard defendants from frivolous charges

[that] might damage their reputation.’ ” Id. at 39 (quoting New England Data Servs.,

Inc. v. Becher, 829 F.2d 286, 289 (1st Cir. 1987)).

II.   Applicable Law

      As an initial matter, the parties dispute which state’s law should apply to the

fraud claims. FMM asserts that Maine law should apply, whereas Texas Rustic

argues that Texas law is applicable.
                                            3
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 4 of 11             PageID #: 291



      A federal court sitting in diversity jurisdiction applies the choice of law

principles of the forum state. McKee v. Cosby, 874 F.3d 54, 59 (1st Cir. 2017); see also

In re Volkswagen & Audi Warranty Extension Litig., 692 F.3d 4, 14 (1st Cir. 2012).

Maine has followed the approach of the Restatement (Second) of Conflict of Laws.

Ricci v. Alt. Energy, Inc., 211 F.3d 157, 165 (1st Cir. 2000); see also Uncle Henry’s Inc.

v. Plaut Consulting Co., Inc., 399 F.3d 33, 42 (1st Cir. 2005); Flaherty v. Allstate Ins.

Co., 822 A.2d 1159, 1165–66 (Me. 2003). The parties agree that the relevant section

of the Restatement provides,

      2) When the plaintiff’s action in reliance took place in whole or in part
      in a state other than that where the false representations were made,
      the forum will consider such of the following contacts, among others, as
      may be present in the particular case in determining the state which,
      with respect to the particular issue, has the most significant
      relationship to the occurrence and the parties:
             (a) the place, or places, where the plaintiff acted in reliance upon
             the defendant’s representations,
             (b) the place where the plaintiff received the representations,
             (c) the place where the defendant made the representations,
             (d) the domicil, residence, nationality, place of incorporation and
             place of business of the parties,
             (e) the place where a tangible thing which is the subject of the
             transaction between the parties was situated at the time, and
             (f) the place where the plaintiff is to render performance under a
             contract which he has been induced to enter by the false
             representations of the defendant.

Restatement (Second) Conflict of Laws § 148(2) (1971).

      As is clear from the Restatement, determining which state’s law applies is a

fact-based inquiry, and, at this stage, the factual record is insufficiently developed.

See Galley v. Kreutzig, No. 2:15-cv-00047-JDL, 2015 WL 2349373, at *7 (D. Me. May

15, 2015) (explaining that Maine’s choice of law analysis is “highly fact intensive” and

declining “to engage in that inquiry without a more fully developed record”).
                                            4
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 5 of 11            PageID #: 292



Nevertheless, I need not decide the choice of law dispute at this time because I

conclude that Texas Rustic has failed to meet Rule 9(b)’s heightened pleading

standard under either state’s law.

      Under Maine law, a fraud claim exists where a defendant “(1) makes a false

representation (2) of a material fact (3) with knowledge of its falsity or in reckless

disregard of whether it is true or false (4) for the purpose of inducing another to act

or to refrain from acting in reliance on it, and (5) the other person justifiably relies

on the representation as true and acts upon it to the damage of the plaintiff.” Grover

v. Minette-Mills, Inc., 638 A.2d 712, 716 (Me. 1994); see also Barr v. Dyke, 49 A.3d

1280, 1286–87 (Me. 2012). An omission or failure to disclose can also rise to the level

of a false representation if there was “ ‘(1) active concealment of the truth, or (2) a

specific relationship imposing on the defendant an affirmative duty to disclose.’ ” Old

Town Util. & Tech. Park, LLC v. Consolidated Edison Solutions, Inc., No. 2:19-cv-

00029-JDL, 2019 WL 4784603 (D. Me. Sept. 30, 2019) (quoting Fitzgerald v.

Gamester, 658 A.2d 1065, 1069 (Me. 1995)); see also Barr, 49 A.3d at 1287 (stating

that the elements of fraudulent concealment are (1) a failure to disclose, (2) a material

fact, (3) where a legal or equitable duty to disclose exists, (4) with the intention of

inducing another to act or to refrain from acting in reliance on the non-disclosure,

and (5) which is in fact relied upon to the aggrieved party’s detriment).

      Under Texas law, the elements of fraud are “(1) that a material representation

was made; (2) the representation was false; (3) when the representation was made,

the speaker knew it was false or made it recklessly without any knowledge of the



                                           5
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 6 of 11                           PageID #: 293



truth and as a positive assertion; (4) the speaker made the representation with the

intent that the other party should act upon it; (5) the party acted in reliance on the

representation; and (6) the party thereby suffered injury.” Italian Cowboy Partners,

Ltd. v. Prudential Ins. Co., 341 S.W.3d 323, 337 (Tex. 2011) (internal quotations

omitted). Texas law also recognizes that “a failure to disclose information” can

constitute fraud, but only where “there is a duty to disclose the information.”

Bradford v. Vento, 48 S.W.3d 749, 755 (Tex. 2001). Thus, as the Texas Supreme Court

has explained, “silence may be equivalent to a false representation only when the

particular circumstances impose a duty on the party to speak and he deliberately

remains silent.”1 Id. The duty to disclose may arise

        (1) when the parties have a confidential or fiduciary relationship, (2)
        when one party voluntarily discloses information, which gives rise to the
        duty to disclose the whole truth, (3) when one party makes a
        representation, which gives rise to the duty to disclose new information
        that the party is aware makes the earlier representation misleading or
        untrue, or (4) when one party makes a partial disclosure and conveys a
        false impression, which gives rise to the duty to speak.

Solutioneers Consulting, Ltd. v. Gulf Greyhound Partners, Ltd., 237 S.W.3d 379, 385

(Tex. App. 2007).




1       Texas Rustic attempts to argue that Texas law recognizes a fraud claim “where one party has
superior knowledge of facts” and fails to disclose. See Def.’s Response 5 (citing Italian Cowboy Partners,
341 S.W.3d at 338). However, that is an imprecise reading of Texas law. In Italian Cowboy Partners,
the defendant had not just failed to disclose facts but had affirmatively offered statements about the
condition of a restaurant site it was selling. Id. at 339. The Texas Supreme Court concluded that those
statements were “false statements of fact” that opened the door to the plaintiff’s fraud claims. Id.
Moreover, the court added that, even assuming the defendant’s statement were expressions of opinion,
its “one-sided knowledge of past facts [made] these particular representations actionable under the
circumstances.” Id. Nowhere did the court hold that mere failure to disclose could support a fraud
claim just because the party had superior knowledge.


                                                    6
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 7 of 11            PageID #: 294



       As the above demonstrates, both Maine and Texas recognize actions for fraud

only if there is a materially false statement or, for fraud based on omission, only if

the party that failed to disclose had an obligation to disclose or actively worked to

conceal the truth.

III.   Analysis of Defendant’s Claims

       Texas Rustic asserts three fraud-based counterclaims against FMM: Fraud,

Constructive Fraud, and Fraudulent Inducement. Texas Rustic fails to plead any of

the counterclaims with sufficient particularity, either as fraudulent statements or

omissions.

       The following are the entirety of Texas Rustic’s factual assertions about FMM’s

fraudulent statements or omissions:

       15.   Counter-Defendant represented and/or warranted to Counter-
       Plaintiff that it was an experienced retailer who had done business in
       the State of Maine for many years.

       16.    Counter-Defendant’s knowledge of the Maine climate is superior
       to that of Counter-Plaintiff. At the time of Counter-Defendant’s
       purchases Counter-Plaintiff did not have reason to know any particular
       purpose for which the goods were required, and further, had no reason
       to know that Counter-Defendant was relying on Counter-Plaintiff’s skill
       or judgment to select or furnish suitable goods.

       17.    In the course of its business, or in a transaction in which it had a
       pecuniary interest, Counter-Defendant supplied false information (or
       failed to disclose information) to Counter-Plaintiff; specifically, but not
       limited to the effects of the climatic and/or storage conditions to which
       the furniture in question would be exposed.

       18.    Counter-Defendant made the representations set out above with
       the intent that Counter-Plaintiff would rely upon them.

       20.    Further, as set out above, Counter-Defendant was in possession
       of information concerning the marketing, sale, use, and storage of the
       furniture that was not reasonably available to Counter-Plaintiff.
                                           7
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 8 of 11            PageID #: 295




      21.   Counter-Defendant was therefore under a duty to disclose such
      information under applicable law.

      22.   Further, Counter-Defendant made partial disclosures to Counter-
      Plaintiff concerning the destination of the furniture to be sold.

      23.    Even if true, such partial disclosures were misleading.

      24.   Counter-Defendant therefore had a duty to make full disclosure
      under applicable law.

Def.’s Answer and Counterclaims ¶¶ 15–24 (ECF No. 12).

      If intended to support Texas Rustic’s claim of fraudulent statements and

misrepresentations by FMM, these factual assertions fall short. None contains a

“when” or a “where,” and all except for ¶ 15—which the Defendant does not appear

to contend is a false statement—also lack a “what.” Although ¶ 17 alleges that FMM

“supplied false information,” including “the effects of the climatic and/or storage

conditions to which the furniture in question would be exposed,” this assertion lacks

the particularity required by Rule 9(b) because it does not state when or where FMM

provided the false information or what information was even provided. See Woods v.

Wells Fargo Bank, N.A., 733 F.3d 349, 358 (1st Cir. 2013) (holding that plaintiff’s

“vague pleading [fell] short of Rule 9(b)’s particularity requirement” where plaintiff

included “a basic recitation of the elements of fraud” but did not indicate “when,

where, and how often the allegedly false statements were made or what, specifically,

was stated”); OfficeMax Inc. v. Cty. Qwik Print, Inc., 802 F. Supp. 2d 271, 280 (D. Me.

2011) (dismissing counterclaim because defendant alleged “numerous, discrete

instances of fraud” but “fail[ed] to specify dates for each alleged discrete instances of

fraud”).
                                           8
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 9 of 11                      PageID #: 296



       If intended to support a claim for failure to disclose, Texas Rustic’s factual

allegations fail to set forth an actionable claim under either Maine or Texas law and

are likewise impermissibly vague. In a conclusory fashion, Texas Rustic asserts that

FMM “was in possession of information concerning the marketing, sale, use, and

storage of the furniture that was not reasonably available” to Texas Rustic and thus

FMM was “under a duty to disclose such information under applicable law.”2 Def.’s

Answer and Counterclaims ¶¶ 20–21. But neither Maine nor Texas recognizes a duty

to disclose in arm’s-length transactions simply because one side possesses greater

knowledge. See, e.g., Ramsey v. Baxter Title Co., 54 A.3d 710, 713 (Me. 2012) (“We

will not impose fiduciary duties based on arms-length business relationships alone.”);

Ins. Co. of N. Am. v. Morris, 981 S.W.2d 667, 674–75 (Tex. 1998) (explaining that,

“[g]enerally, no duty of disclosure arises without evidence of a confidential or

fiduciary    relationship,”     such    as   “attorney-client,     partnership,      and    trustee

relationships” or when “the parties have dealt with each other in such a manner for

a long period of time”). And, despite Texas Rustic’s conclusory assertion that FMM

had a duty to disclose, Texas Rustic pleads no facts suggesting that a fiduciary or

confidential relationship existed. See Schlumberger Tech. Corp. v. Swanson, 959

S.W.2d 171, 176–77 (Tex. 1997) (explaining that a fiduciary relationship creating a

duty to disclose may occasionally arise through an informal relationship but, “to


2       In its response, Texas Rustic appears to argue that FMM is liable under Maine Law because
it actively concealed the “potential effects of Maine’s winter climate on softwood furniture.” Def.’s
Response 5 (ECF No. 26). The Maine Supreme Court has clarified that “[a]ctive concealment of the
truth connotes steps taken by a defendant to hide the true state of affairs from the plaintiff.”
McGeechan v. Sherwood, 760 A.2d 1068, 1081 (Me. 2000). In its factual statements, Texas Rustic
nowhere identifies any steps that FMM allegedly took to conceal any information.


                                                 9
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 10 of 11           PageID #: 297



impose such a relationship in a business transaction, the relationship must exist prior

to, and apart from,” the agreement at issue in the suit).

       Viewing the pleading in the light most favorable to Texas Rustic, I could

consider the assertions set forth in ¶¶ 22–24 to plausibly allege that FMM had

engaged in fraud by making partial and incomplete disclosures. But, again, these

assertions lack the particularity required under Rule 9(b). Texas Rustic does not

explain when or where the partial disclosures were made, what FMM did disclose, or,

importantly, what FMM omitted. Rather, Texas Rustic vaguely states that the

disclosures “concern[ed] the destination of the furniture to be sold.” Def.’s Answer and

Counterclaims ¶ 22. This does not meet Rule 9(b)’s requirements.

IV.    Leave to Amend

       Texas Rustic asks that, if its counterclaims fail to satisfy Rule 9(b)’s pleading

standard, it be permitted to amend its pleading to conform with the rule. Although

no motion to amend has been filed, I will provide Texas Rustic seven (7) days to file

to file a motion to amend showing why its proposed amendments to its counterclaims

will not be futile.




                                   CONCLUSION

       For the reasons stated above, the Court concludes that the Defendant has

failed to meet the pleading standards required by Rule 9(b). The Defendant shall have

seven (7) days to file a motion to amend its counterclaims. If no motion to amend is




                                          10
Case 1:19-cv-00154-NT Document 36 Filed 05/29/20 Page 11 of 11          PageID #: 298



filed on or before June 5, 2020, I will grant Plaintiff’s partial motion to dismiss and

dismiss Counterclaims II, III, and IV.



SO ORDERED.

                                               /s/ Nancy Torresen
                                               United States District Judge

Dated this 29th day of May, 2020.




                                          11
